 

Case ore Document 18 Filed “ve Page 1 of 1

AO 442 (Rev. 11/11) Arrest Warrant

 

UNITED STATES DISTRICT COURT. an

for the

 
  
 

District of New Mexico 10 SED 19

as

United States of America

 

) Case No. IA-A\\3
)
ROBERT PADILLA,
)
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) ROBERT PADILLA ;
who is accused of an offense or violation based on the following document filed with the court:

 

M Indictment 1 Superseding Indictment O Information © Superseding Information © Complaint

C1 Probation Violation Petition € Supervised Release Violation Petition Violation Notice (© Order of the Court

This offense is briefly described as follows:

Count 1: 21 U.S.C. § 846: Conspiracy;

Count 9: 21 U.S.C. §§ 841(a)(1) and (b)(1)(C): Possession with Intent to Distribute Fentanyl (N-phenyl-N-{1-(2-phenylethyl)-4-piperidinyl]
propanamide;

Counts 14, 17, 18, 19, and 21: 21 U.S.C. §§ 841(a)(1) and (b)(1)(C): Distribution of Cocaine;

Count 20: 21 U.S.C. §§ 841(a)(1) and (b)(1)(A): Distribution of 280 Grams and More of Cocaine Base;

Count 22: 21 U.S.C. §§ 841(a)(1) and (b)(1)(B): Distribution of 28 Grams and More of Cocaine Base.

 

 

 

Date: 09/11/2019
/ Y Issuing officer’s signature
City and state: Albuquerque, NM fic Mitcheli R. Elfers, Clerk of Court
Printed name and title

 

Return

 

 

This warrant, was received on (date) G “(2 BRO G_, and the person was arrested on (date) Fq S9-20/9
M

at (city and state)

Date: 9 -/9-<20/9 Se asim

Arresting officer's signature

 

Dus espn aeeséee

Printed name and title

 

 

 
